 
Confidential Treatment has been requested by Constar International Inc. pursuant
to Rule 406. All non-public information has been filed with the Securities and
Exchange Commission.
 
Exhibit 10.1
 
Execution Copy
 
TRANSITION SERVICES AGREEMENT
 
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), is entered into as of
this 20th day of November, 2002, by and between CONSTAR INTERNATIONAL INC., a
Delaware corporation (“Constar”) and CROWN CORK & SEAL COMPANY, INC., a
Pennsylvania corporation (“Crown”).
 
RECITALS
 
A.    Crown currently provides certain services to Constar and the other Constar
Entities (as defined below).
 
B.    Crown and Constar are contemplating that an initial public offering will
be made of all of the capital stock of Constar (the “Initial Public Offering”),
and Crown and Constar both desire for Crown to continue to provide certain
services to Constar and the other Constar Entities following the Initial Public
Offering.
 
C.    Crown and Constar desire to enter into this Agreement to set forth the
roles and responsibilities with regard to services to be provided by Crown to
Constar and the other Constar Entities following the Initial Public Offering.
 
AGREEMENTS
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Crown and Constar, for themselves and their
successors and assigns, and intending to be legally bound hereby, hereby agree
as follows:
 
ARTICLE I
GENERAL
 
1.1.    Definitions.    Capitalized terms not otherwise defined herein shall
have the meanings ascribed to them in the Corporate Agreement, dated as of the
date hereof, between Crown and Constar.
 
1.2.    Representations.
 
Each of Crown and Constar represents and warrants to the other that:
 
(a)  it has the requisite corporate authority to enter into and perform this
Agreement;
 
(b)  its execution, delivery, and performance of this Agreement has been duly
authorized by all requisite corporate action on its behalf; and





--------------------------------------------------------------------------------

 
(c)  this Agreement is enforceable against it.
 
ARTICLE II
SERVICES
 
2.1.    Services.
 
(a)  During the term of this Agreement, subject to the terms and conditions of
this Agreement, Crown agrees to provide or cause the other Crown Entities to
provide to Constar and the other Constar Entities, as applicable, the services
described in Exhibit A hereto (the “Services”). Exhibit A is hereby incorporated
by reference herein and forms part of this Agreement.
 
(b)  The level, quality and timeliness of the Services shall be provided in a
manner substantially equivalent to that performed by Crown or the applicable
Crown Entity for the Constar Entities prior to the date of execution of this
Agreement.
 
(c)  Crown and Constar have made a good faith effort as of the date hereof to
identify each Service and to complete the content of Exhibit A accurately. To
the extent that Exhibit A is incomplete, Crown and Constar will use good faith
efforts to modify Exhibit A. There are certain terms that are specifically
addressed in Exhibit A that may differ from the terms provided herein. In those
cases, the specific terms described in Exhibit A shall govern those Services.
Crown may reasonably supplement, modify, substitute or otherwise alter the
Services from time to time in a manner consistent with supplements,
modifications, substitutions or alterations made with respect to similar
services provided or otherwise made available by Crown to its other business
units; provided, that such supplements, modifications, substitutions or
alterations do not prevent Constar from realizing substantially the same
intended benefits of such Services.
 
(d)  Notwithstanding the other provisions of this Section 2.1, neither of Crown
nor any of the other Crown Entities makes any representation or warranty
whatsoever, express or implied, including, without limitation, any
representation or warranty as to the merchantability or fitness for a particular
purpose arising out of the Services described in Exhibit A. In furtherance of
the foregoing, none of the Crown Entities shall have any liability for any
defects in the Services provided hereunder.
 
2.2.    Fees; Payment.    (a) In consideration for the performance of each of
the Services, Constar shall pay to Crown the amount for each of the Services set
forth in Exhibit A, as amended from time to time in accordance with this
Agreement. Any federal, state, local or foreign income taxes, charges, fees,
imposts, levies, contributions or other assessments assessed on the provision of
each of the Services shall be paid by Constar (all such charges, plus the
amounts described in the preceding sentence, the “Fee”).
 
(b)  Within ten (10) days of the end of each month during the term of this
Agreement, Crown shall invoice Constar for all Services performed by the Crown
Entities during



2



--------------------------------------------------------------------------------

such month in accordance with the terms of this Agreement, unless otherwise
provided on Exhibit A. Constar shall pay the Fee for the Services delivered
during the prior month pursuant to this Agreement within thirty (30) days after
the invoice for such Services has been provided by Crown in accordance with this
Section 2.2(b).
 
(c)  The Fees are only applicable to the Services provided until December 31,
2003. If Constar elects to extend, in accordance with Exhibit A, any Service
that may be extended as set forth in Exhibit A, Crown will notify Constar of the
Fee for such Service (the “Fee Notice”) within 15 days of Crown’s receipt of
Constar’s notice of extension (the “Extension Notice”). Constar will then have
15 days from its receipt of the Fee Notice to accept such Fee or otherwise reach
agreement with Crown on such Fee. If Constar does not accept such Fee or
otherwise reach agreement with Crown within 15 days from Constar’s receipt of
the Fee Notice, Constar will be deemed to have revoked its Extension Notice and
may obtain such Service from a third party, in which case Crown will be under no
obligation to provide such Service to Constar.
 
2.3.    Additional Services.    Crown and Constar may from time to time identify
additional Services that they wish to incorporate into this Agreement. In such
event, Crown and Constar will add items to Exhibit A setting forth mutually
agreeable descriptions of such additional Services, Fees for such Services and
any other applicable terms with respect to such Services. If Crown and Constar
cannot mutually agree upon such additional items, such additional Services will
not become part of Exhibit A of this Agreement and Crown will have no obligation
to provide such additional Services.
 
2.4.    Independent Contractor.    Neither party is now, nor shall it be made by
this Agreement, an agent or legal representative of the other party for any
purpose, and neither party has any right or authority to create any obligation,
express or implied, on behalf of the other party, to accept any service of
process upon it, or to receive any notices of any kind on its behalf. All
activities by any of the Crown Entities hereunder shall be carried on by such
Crown Entity as an independent contractor and not as an agent for Constar or any
other Constar Entity.
 
2.5.    Representatives.    Crown and Constar will each appoint a representative
(each, a “Representative”) to facilitate communications and performance under
this Agreement. Each party may treat an act of a Representative of the other
party as being authorized by such other party. The initial Representatives are
Torsten J. Kreider with respect to Crown and James C.T. Bolton with respect to
Constar. Each party may replace its Representative at any time for any reason by
giving prior written notice of the replacement to the other party.
 
ARTICLE III
COOPERATION
 
3.1.    Cooperation.    The parties will use good faith efforts to cooperate
with each other in all matters relating to the provision and receipt of
Services. Such good faith cooperation will include using commercially reasonable
efforts to obtain all consents, licenses, sublicenses or approvals necessary to
permit each party to perform its obligations under this Agreement. If this



3



--------------------------------------------------------------------------------

Agreement is terminated in whole or in part, the parties will cooperate with
each other in all reasonable respects in order to effect an efficient transition
and to minimize the disruption to the business of both parties, including the
assignment or transfer of the rights and obligations under any contracts.
 
ARTICLE IV
TERM AND TERMINATION
 
4.1.    Term.    The term of this Agreement shall commence upon the Initial
Public Offering Date and shall continue in effect until December 31, 2003,
unless (a) otherwise provided with respect to any Service on Exhibit A, (b) this
Agreement is extended in accordance with Exhibit A with respect to any Service
that may be extended as set forth in Exhibit A, (c) Constar terminates this
Agreement with respect to all or any portion of a particular Service pursuant to
Section 4.2 or proviso (b) of Section 7.11 or (d) this Agreement is terminated
pursuant to Section 4.3. Upon the expiration or termination of this Agreement
pursuant to this Section 4.1, the rights and obligations of the parties
hereunder shall terminate, except for the rights and obligations of the parties
under Section 4.1, Articles V and VI, and Sections 7.8 and 7.9 hereof, which
shall survive such expiration or termination without limitation. Upon such
expiration or termination, Crown shall cease to have any obligation to provide
any Services, and each party will promptly deliver to the other all data,
programs, software materials, and other properties owned by the other and held
by it in connection with the performance of this Agreement. Each party will
assist the other at such other party’s reasonable request in effecting the
orderly termination of this Agreement.
 
4.2.    Non-Exclusivity.    Nothing in this Agreement shall preclude the Constar
Entities from obtaining the Services, in whole or in part, from their own
employees or from providers other than the Crown Entities at any time. On 90
days advance notice to Crown, Constar may terminate this Agreement as to any
Service or portion of such Service. Following any such termination, Crown will
be under no obligation to provide any such terminated Service, and Constar will
no longer be liable for the associated Fees set forth in Exhibit A with respect
to such terminated Service.
 
4.3.    Events of Default.
 
(a)  The following shall be considered events of default and shall give rise to
a right of Crown to terminate this Agreement within 45 days of Crown’s discovery
of such event of default: (i) Constar fails to make timely payments for invoiced
Services, subject to a 30-day cure period after notice of such breach, (ii)
Constar materially breaches any other applicable provision of this Agreement,
subject to a 30-day cure period after notice regarding such breach or (iii)
Constar or Crown experiences a change of Control such that Constar or Crown is
controlled by a competitor of either Constar or Crown (provided that such
termination shall not be effective until six months from the date of the change
of Control). If Constar or Constar, Inc. suffers a Bankruptcy Event, Crown shall
have the right to unilaterally make reasonable modifications to the payment
terms set forth in Section 2.2(b) of the Agreement at any time after such
Bankruptcy Event. Crown shall promptly notify Constar of any such modifications
to the payment terms of this Agreement.



4



--------------------------------------------------------------------------------

 
(b)  The following shall be considered events of default and shall give rise to
a right of Constar to terminate this Agreement within 45 days of Constar’s
discovery of such event of default: (i) Crown materially breaches any applicable
provision of this Agreement, subject to a 30-day cure period after notice
regarding such breach or (ii) Constar or Crown experiences a change of Control
such that Constar or Crown is controlled by a competitor of either Constar or
Crown (provided that such termination shall not be effective until six months
from the date of the change of Control).
 
(c)  Each party shall provide the other party with prompt notice upon discovery
of a default by the other party; provided, that failure to give such notice
shall not limit or restrict the ability of a party to terminate this Agreement
subject to the cure periods provided in this Section 4.3.
 
(d)  For purposes of this Section 4.3, “Bankruptcy Event” means with respect to
either Constar or Constar, Inc., as applicable, (i) the making by such party of
any assignment for the benefit of creditors of all or substantially all of its
assets or the admission by such party in writing of its inability to pay all or
substantially all of its debts as they become due; (ii) the adjudication of such
party as bankrupt or insolvent or the filing by such party of a petition or
application to any tribunal for the appointment of a trustee or receiver for
such party or any substantial part of the assets of such party; or (iii) the
commencement of any voluntary or involuntary bankruptcy proceedings (and, with
respect to involuntary bankruptcy proceedings, the failure to be discharged
within 60 days), reorganization proceedings or similar proceeding with respect
to such party or the entry of an order appointing a trustee or receiver or
approving a petition in any such proceeding.
 
ARTICLE V
NONDISCLOSURE/CONFIDENTIALITY
 
5.1.    Confidentiality.    The parties agree (a) to maintain all information,
whether in written, oral, electronic or other form, necessary for or utilized or
received in the course of providing the Services, as the case may be, including,
without limitation, know-how, material, manufacturing, tooling and equipment
specifications and other information necessary to the provision or receipt of
Services, as the case may be (the “Confidential Information”), as secret and
confidential, (b) that all such Confidential Information shall be used only for
purposes of the provision of Services hereunder and for no other purpose
whatsoever, and (c) not to disclose the Confidential Information to any third
person or party (except for employees, counsel, consultants or assignees who
have a need to know and are informed of the confidential nature of such
information by the disclosing party). Each party shall accept responsibility and
be liable for any disclosure by any third person of any Confidential Information
disclosed to such third person by such party. The parties will use the same
measures to maintain the confidentiality of the Confidential Information of any
other party in its possession or control that it uses to maintain the
confidentiality of its own Confidential Information of similar type and
importance. Notwithstanding the foregoing, either party or their Affiliates may
describe this Agreement in,



5



--------------------------------------------------------------------------------

and include this Agreement with, filings with the U.S. Securities and Exchange
Commission and any related prospectuses, including such filings or prospectuses
in connection with any offering of securities. Confidential Information will not
include information that (i) is in or enters the public domain without breach of
this Agreement, or (ii) the receiving party lawfully receives from a third party
without restriction on disclosure and, to the receiving party’s knowledge,
without breach of a nondisclosure obligation.
 
5.2.    Disclosure to Governmental Agency.    Notwithstanding the foregoing,
each party shall be permitted to disclose the Confidential Information and/or
any portion thereof (i) to a governmental agency or authority as required in
response to a subpoena therefor, (ii) in connection with formal requests for
discovery under applicable rules of civil procedure in a legal action before a
court of competent jurisdiction to which such party is a party and (iii) as
otherwise required by law; provided, however, that, in any such case, each party
shall notify the other party as early as reasonably practicable prior to
disclosure to allow such party to take appropriate measures to preserve the
confidentiality of such information at the expense of such party.
 
5.3.    Ownership of Information.    All Confidential Information supplied or
developed by either party will be and remain the sole and exclusive property of
the party who supplied or developed it.
 
5.4.    Return of Confidential Information.    Upon the written request of a
party which has disclosed information covered by this Article V in written,
printed or other tangible form, all such readily available information and all
copies thereof, including samples or materials, and all notes or other materials
derived from such information shall be returned to the party which disclosed
such information.
 
5.5.    Right of Setoff.    Constar and Crown shall waive all rights of setoff
and recoupment either may have against the other or any of the other’s
Affiliates with respect to all amounts which may be owed from time to time
pursuant to this Agreement.
 
ARTICLE VI
INDEMNIFICATION/LIMITATION OF LIABILITY
 
6.1.    Limitation of Liability.    Neither Crown nor any of the Crown Entities
nor any of their respective directors, officers, employees, successors or
permitted assigns shall be liable to anyone for any action taken or omitted to
be taken by any of them hereunder except in the case of gross negligence, bad
faith or willful misconduct.
 
6.2.    Indemnification.
 
(a)  Subject to Section 6.3, Crown shall defend, indemnify and hold each Constar
Indemnitee harmless against any and all Liabilities incurred or suffered by any
Constar Indemnitee caused by or arising in connection with the gross negligence,
bad faith or willful



6



--------------------------------------------------------------------------------

misconduct of Crown or any employee of any Constar Entity in connection with the
performance of the Services, except to the extent that Liabilities were caused
directly or indirectly by acts or omissions of any Constar Indemnitee.
 
(b)  Subject to Section 6.3, Constar shall defend, indemnify and hold each Crown
Indemnitee harmless against any and all Liabilities incurred or suffered by any
Crown Indemnitee caused by or arising in connection with the gross negligence,
bad faith or willful misconduct of any Constar Entity or any employee of any
Crown Entity in connection with Constar’s performance under this Agreement,
except to the extent that Liabilities were caused directly or indirectly by acts
or omissions of any Crown Indemnitee.
 
6.3.    Limitations.    (a) Any indemnification pursuant to Section 6.2(a) or
Section 6.2(b) shall be paid net of any tax benefit to the Indemnified Party
attributable to the relevant payment. It is expressly agreed that no insurer or
any other third party shall be (a) entitled to a benefit (as a third-party
beneficiary or otherwise) that it would not be entitled to receive in the
absence of Section 6.2(a) or Section 6.2(b), (b) relieved of the responsibility
to pay any claims to which it is obligated or (c) entitled to any subrogation
rights with respect to any obligation under Section 6.2(a) or Section 6.2(b).
 
(b)  Notwithstanding Section 6.2(a) and Section 6.2(b), neither party shall be
liable for any special, indirect, incidental or consequential damages relating
to claims of the other party or any third party.
 
6.4.    Notice and Payment of Claims.    If any Crown Indemnitee or Constar
Indemnitee (the “Indemnified Party”) determines that it is or may be entitled to
indemnification by any party (the “Indemnifying Party”) under Article VI of this
Agreement (other than in connection with any Action subject to Section 6.5), the
Indemnified Party shall deliver to the Indemnifying Party a written notice
specifying, to the extent reasonably practicable, the basis for its claim for
indemnification and the amount for which the Indemnified Party reasonably
believes it is entitled to be indemnified. Within 30 days after receipt of that
notice, the Indemnifying Party shall pay the Indemnified Party that amount in
cash or other immediately available funds unless the Indemnifying Party objects
to the claim for indemnification or the amount of the claim. If the Indemnifying
Party does not give the Indemnified Party written notice objecting to that
indemnity claim and setting forth the grounds for the objection(s) within that
30-day period, the Indemnifying Party shall be deemed to have acknowledged its
liability for that claim and the Indemnified Party may exercise any and all of
its rights under applicable law to collect that amount. If there is a timely
objection by the Indemnifying Party, the Indemnifying Party shall pay to the
Indemnified Party in cash the amount, if any, that is Finally Determined to be
required to be paid by the Indemnifying Party in respect of that indemnity claim
within 15 days after that indemnity claim has been so Finally Determined.
 
6.5.    Notice and Defense of Third-Party Claims.    Promptly after the earlier
of receipt of (a) notice that a third party has commenced an action against or
otherwise involving any Indemnified Party or (b) information from a third party
alleging the existence of a claim against an Indemnified Party, in either case,
with respect to which indemnification may be sought under



7



--------------------------------------------------------------------------------

Article VI of this Agreement (a “Third-Party Claim”), the Indemnified Party
shall give the Indemnifying Party written notice of the Third-Party Claim. The
failure of the Indemnified Party to give notice as provided in this Section 6.5
shall not relieve the Indemnifying Party of its obligations under this
Agreement, except to the extent that the Indemnifying Party is prejudiced by the
failure to give notice. Within 30 days after receipt of that notice, the
Indemnifying Party may (i) at its option, elect to assume and control the
defense of that Third-Party Claim at its sole cost and expense by giving written
notice to that effect to the Indemnified Party, or (ii) object to the claim for
indemnification set forth in the notice delivered by the Indemnified Party
pursuant to the first sentence of this Section 6.5; provided, that if the
Indemnifying Party does not within that 30-day period give the Indemnified Party
written notice objecting to that indemnification claim and setting forth the
grounds for the objection(s), the Indemnifying Party shall be deemed to have
acknowledged its liability for that indemnification claim. If the Indemnifying
Party has acknowledged its obligation to indemnify the Indemnified Party and
elected to assume the defense of a Third-Party Claim, (x) the defense shall be
conducted by counsel retained by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party; provided, that the Indemnified Party
shall have the right to participate in those proceedings and to be represented
by counsel of its own choosing at the Indemnified Party’s sole cost and expense;
and (y) the Indemnifying Party may settle or compromise the Third-Party Claim
without the prior written consent of the Indemnified Party so long as any
settlement or compromise of the Third-Party Claim includes an unconditional
release of the Indemnified Party from all claims that are the subject of that
Third-Party Claim; provided, that the Indemnifying Party may not agree to any
such settlement or compromise pursuant to which any remedy or relief, other than
monetary damages for which the Indemnifying Party shall be responsible under
this Agreement, shall be applied to or against the Indemnified Party, without
the prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld. If the Indemnifying Party does not assume the defense of
a Third-Party Claim for which it has acknowledged its obligation to indemnify
the Indemnified Party, the Indemnified Party will act in good faith with respect
to that Third-Party Claim and may require the Indemnifying Party to reimburse it
on a current basis for its reasonable expenses of investigation, reasonable
attorney’s fees and reasonable out-of-pocket expenses incurred in investigating
and defending against that Third-Party Claim and the Indemnifying Party shall be
bound by the result obtained with respect to that claim by the Indemnified
Party; provided, that the Indemnifying Party shall not be liable for any
settlement or compromise of any Third-Party Claim effected without its consent,
which consent shall not be unreasonably withheld. The Indemnifying Party shall
pay to the Indemnified Party in cash the amount, if any, for which the
Indemnified Party is entitled to be indemnified under this Agreement within 15
days after that Third-Party Claim has been Finally Determined.
 
6.6.    Contribution.    If for any reason the indemnification provided for in
Section 6.2 is unavailable to any Indemnified Party, or insufficient to hold it
harmless, then the Indemnifying Party shall contribute to the amount paid or
payable by that Indemnified Party as a result of those Liabilities in that
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and the Indemnified Party, on the other hand, in
connection with those statements or omissions, which relative fault shall be
determined by reference to the Crown



8



--------------------------------------------------------------------------------

Entity or Constar Entity to which those actions, conduct, statements or
omissions are primarily related, as well as any other relevant equitable
considerations.
 
ARTICLE VII
MISCELLANEOUS
 
7.1.    Force Majeure.    Neither Supplier nor Purchaser shall be responsible
for any failure or delay in performance due to causes beyond their respective
control, including, without limitation, earthquake, fire, storm, flood, freeze,
labor disputes, transportation embargoes, acts of God or of any government and
acts of war or terrorism (any of the foregoing, a “Force Majeure Event”). In the
event such a curtailment by Crown continues in whole or in part for 48 hours,
then Constar may arrange for temporary provision of the Services and may
withhold a pro rata portion of the Fee applicable to any such unprovided Service
until Crown can resume provision of the Services to Constar. Notwithstanding
anything to the contrary in this Agreement, this provision shall not apply to or
otherwise excuse the failure to pay any uncontested costs or fees due under this
Agreement when due.
 
7.2.    Subsidiaries.    Crown agrees and acknowledges that Crown shall be
responsible for the performance by each Crown Entity of the obligations
hereunder applicable to such Crown Entity. Constar agrees and acknowledges that
Constar shall be responsible for the performance by each Constar Entity of the
obligations hereunder applicable to such Constar Entity.
 
7.3.    Amendment and Modification.    This Agreement may not be amended or
modified except by written instrument duly executed by the parties hereto. No
course of dealing between or among any persons having any interest in this
Agreement will be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any person under or by reason of
this Agreement.
 
7.4.    Severability.    If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
extent compatible with applicable law or the determination by a court of
competent jurisdiction.
 
7.5.    Notices.    All notices and other communications required or permitted
hereunder shall be in writing, shall be deemed duly given upon actual receipt,
and shall be delivered (a) in person, (b) by registered or certified mail,
postage prepaid, return receipt requested or (c) by facsimile or other generally
accepted means of electronic transmission (provided that a copy of



9



--------------------------------------------------------------------------------

any notice delivered pursuant to this clause (c) shall also be sent pursuant to
clause (b)), addressed as follows:
 
If to Crown, to:
 
Crown Cork & Seal Company, Inc.
One Crown Way
Philadelphia, PA 19154
Attention: Timothy J. Donahue
Facsimile: (215) 676-6011
 
With a copy to:
 
Dechert
4000 Bell Atlantic Tower
1717 Arch Street
Philadelphia, PA 19103
Attention: William G. Lawlor, Esq.
Facsimile: (215) 994-2222
 
If to Constar, to:
 
Constar International Inc.
One Crown Way
Philadelphia, PA 19154
Attention: James C. Cook
Facsimile: (215) 552-3715
 
or to such other addresses or telecopy numbers as may be specified by like
notice to the other parties.
 
7.6.    Further Assurances.    The parties shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such instruments
and take such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document or other
instrument delivered pursuant hereto.
 
7.7.    Counterparts.    This Agreement and any amendments hereto may be
executed in any number of counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
7.8.    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.



10



--------------------------------------------------------------------------------

 
7.9.    Dispute Resolution: Negotiation and Arbitration.
 
(a)  The parties shall attempt to resolve any dispute arising out of or relating
to this Agreement promptly by negotiation in good faith between executives who
have authority to settle the dispute. A party shall give the other parties
written notice of any dispute not resolved in the ordinary course of business.
Within ten Business Days after delivery of such notice, the party receiving
notice shall submit to the others a written response thereto. The notice and the
response shall include: (i) a statement of each party’s position(s) regarding
the matter(s) in dispute and a summary of arguments in support thereof, and (ii)
the name and title of the executive who will represent that party and any other
Person who will accompany that executive.
 
(b)  Within 10 Business Days after delivery of the notice, the designated
executives shall meet at a mutually acceptable time and place, and thereafter,
as often as they reasonably deem necessary, to attempt to resolve the dispute.
All reasonable requests for information made by one party to any other shall be
honored in a timely fashion. All negotiations conducted pursuant to this Section
7.9 (and any of the parties’ submissions in contemplation hereof) shall be
deemed Confidential Information and shall be treated by the parties and their
representatives as compromise and settlement negotiations under the United
States Federal Rules of Evidence and any similar state rules.
 
(c)  If the matter in dispute has not been resolved within 30 days after the
first meeting of the executives to attempt to resolve the dispute, either party
may submit the dispute to binding arbitration to the Philadelphia, Pennsylvania
office of the American Arbitration Association (“AAA”) in accordance with the
procedures set forth in the Commercial Arbitration Rules of the AAA.
 
(d)  The Commercial Arbitration Rules of the AAA, as modified or revised by the
provisions of this Section 7.9, shall govern any arbitration proceeding
hereunder. The arbitration shall be conducted by three arbitrators selected
pursuant to Rule 13 of the Commercial Arbitration Rules, and pre-hearing
discovery shall be permitted if and only to the extent determined by the
arbitrator to be necessary in order to effectuate resolution of the matter in
dispute. The arbitrator’s decision shall be rendered within 30 days of the
conclusion of any hearing hereunder and the arbitrator’s judgment and award may
be entered and enforced in any court of competent jurisdiction.
 
(e)  Resolution of disputes under the procedures of this Section 7.9 shall be
the sole and exclusive means of resolving disputes arising out of or relating to
this Agreement; provided, however, that nothing herein shall preclude the
Parties from seeking in any court of competent jurisdiction temporary or interim
injunctive relief to the extent necessary to preserve the subject matter of the
dispute pending resolution under this Section 7.9.
 
7.10.    Consent to Jurisdiction.    Crown and Constar hereby agree and consent
to be subject to the exclusive jurisdiction of the United States District Court
for the Eastern District of Pennsylvania, and in the absence of such Federal
jurisdiction, the parties consent to be subject to the exclusive jurisdiction of
any state court located in the City of Philadelphia and hereby waive



11



--------------------------------------------------------------------------------

the right to assert the lack of personal or subject matter jurisdiction or
improper venue in connection with any such suit, action or other proceeding. In
furtherance of the foregoing, each of the parties (a) waives the defense of
inconvenient forum, (b) agrees not to commence any suit, action or other
proceeding arising out of this Agreement or any transactions contemplated hereby
other than in any such court (other than the mandatory submission to arbitration
in accordance with Section 7.9), and (c) agrees that a final judgment in any
such suit, action or other proceeding shall be conclusive and may be enforced in
other jurisdictions by suit or judgment or in any other manner provided by law.
 
7.11.    Entire Agreement.    This Agreement and Exhibit A hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede any prior agreement or understanding, written or oral,
relating to the subject matter of this Agreement.
 
7.12.    Assignment.    This Agreement may not be assigned by Constar without
the prior written consent of Crown. Crown may assign its rights and obligations
hereunder; provided, that, with respect to any assignment to a Person other than
any other Crown Entity, (a) Crown will provide Constar with 90 days notice of
any such assignment; (b) Constar will have the option to terminate any Service
which is the subject of any such planned assignment by Crown upon notice to
Crown no later than 30 days after Constar’s receipt of the notice described in
proviso (a) above, with such termination becoming effective 60 days after such
notice by Constar, after which time Crown will no longer be obligated to
provides such Service and Constar will no longer be liable for any associated
Fees with respect to such Service; and (c) in the event that Constar does not so
terminate any Service which is the subject of any such planned assignment by
Crown, any costs charged to Crown by any assignee with respect to any such
Service will be passed on to Constar and the Fees will be increased accordingly,
subject to audit by Constar of the actual costs charged to Crown by any such
assignee, during reasonable business hours and upon reasonable advance notice
(subject to Crown’s reasonable rules and regulations regarding Constar’s access
to any Crown facility). Notwithstanding the foregoing, Constar may, and hereby
gives notice to Crown that it intends to, pledge its rights and obligations
under this Agreement to its lenders as collateral to secure indebtedness
outstanding under its senior secured credit facility and all renewals,
refundings, refinancings and replacements thereof.
 
7.13.    No Third Party Beneficiaries.    Nothing in this Agreement, express or
implied, is intended to or shall (a) confer on any person other than the parties
hereto and their respective successors or permitted assigns any rights
(including third party beneficiary rights), remedies, obligations or liabilities
under or by reason of this Agreement, or (b) constitute the parties hereto as
partners or as participants in a joint venture. This Agreement shall not provide
third parties other than Constar Entities and Crown Entities with any remedy,
claim, liability, reimbursement, cause of action or other right in excess of
those existing without reference to the terms of this Agreement.
 
7.14.    Survival.    In the event that Constar ceases to be a publicly traded
company or becomes a Subsidiary of a publicly traded Company (other than Crown),
all of the rights of



12



--------------------------------------------------------------------------------

Crown shall continue in full force and effect and shall apply to any publicly
traded company that, directly or indirectly, through one or more intermediaries
Controls Constar. Constar agrees that, without the prior written consent of
Crown, it will not enter into any agreement or arrangement which will have the
effect set forth in the first clause of the preceding sentence, unless such
publicly traded company agrees to be bound by the foregoing.
 
7.15.    Section Headings; Interpretive Issues.    The section and paragraph
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. Crown and
Constar have participated jointly in the drafting and negotiation of this
Agreement. In the event any ambiguity or question of interpretation or intent
arises, this Agreement shall be construed as if drafted jointly by Crown and
Constar and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
7.16.    Effectiveness.    The terms of this Agreement shall not become
effective until the Initial Public Offering Date.
 
7.17.    Pronouns.    Whenever the context may require, any pronouns used herein
shall be deemed also to include the corresponding neuter, masculine or feminine
forms.



13



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
the day and year first above written.
 
CONSTAR INTERNATIONAL INC.
By:
 
 
/s/    JAMES C. COOK

--------------------------------------------------------------------------------

   
Name:    James C. Cook
Title:    Executive Vice President, Chief Financial
Officer and Secretary

 
CROWN CORK & SEAL COMPANY, INC.
By:
 
 
/s/    TORSTEN J. KREIDER

--------------------------------------------------------------------------------

   
Name:    Torsten J. Kreider
Title:    Vice President – Planning & Development

Attest:
[Corporate Seal]
By:
 
 
/s/    WILLIAM T. GALLAGHER

--------------------------------------------------------------------------------

   
Name:    William T. Gallagher
Title:    Secretary





--------------------------------------------------------------------------------

 
Exhibit A
 
I.    UNITED STATES
 
A.    Philadelphia, Pennsylvania
 
1.    Payroll Services
 
·
Crown will provide access to KRONOS software on Crown’s Philadelphia IBM AS400
for inputting employee time and attendance information.

 
·
Crown will process payroll information, generate payroll reports, withhold and
process the employee benefit premiums, the employees’ contributions to flexible
spending accounts and repayments of outstanding loans under the 401(k)
Retirement Savings Plan, process garnishments and any other required payroll
transactions and print and mail payroll checks to Constar. Government tax
reporting and unemployment claims services shall be in accordance with Federal,
state and local laws. Constar will be responsible for funding payroll and making
all tax remittances.

 
·
Constar will use, or obtain, if necessary, its own Federal Employer
Identification Number and any other Federal, state or local identifying account
numbers necessary for any employer related reporting following Closing which
shall be used by Crown for all government required reporting.

 
·
Constar will pay Crown $1.25 for each payroll check or voucher issued on behalf
of Constar and reimburse Crown for payroll distribution expenses such as
postage, check stock and envelopes. Constar will also reimburse Crown for any
programming revisions required to implement this Transition Services Agreement,
or which are requested by Constar (e.g. 401(k) transmission program, stock
purchase plan program, etc.). Constar will not reimburse Crown for any
programming revisions that are not required exclusively for the benefit of
Constar. Constar may extend the term of these services beyond December 31, 2003
for a minimum of six months upon 90 days notice to Crown in advance of the
term’s expiration.

 
2.    Information Technology and Systems
 
·
Crown will provide access to all presently existing hardware relating to Crown’s
AS400 and all presently existing leased or legacy software programs resident on
Crown’s AS400 and currently in use for financial controls, costing and sales
order control. Crown will provide access to any expanded or successor hardware
or software systems which may replace or supplement those which now exist.

 
·
Crown will provide access to the LAN connection, e-mail, remote access, internet
and the Wide Area Network and all related software currently in use.

 
·
 
Constar will pay Crown $166,667 monthly in arrears ($2.0 million per year). This
amount covers maintenance, but not new programming costs. Constar will not be
asked to pay for programming services that are not requested by Constar. Constar
may extend the term of these services beyond December 31, 2003 for an additional
six months upon 90 days notice to Crown in advance of the term’s expiration.





--------------------------------------------------------------------------------

 
·
 
The computer system will be available for use consistent with past practice.
Crown will notify Constar in advance of downtime for scheduled maintenance.

 
·
Constar understands that Crown may outsource some or all of these services in
the future.

 
·
Constar will pay for all requested new programming, software, hardware and
related consulting fees.

 
3.    Benefits Administration
 
·
Crown will continue to provide medical, COBRA, disability, life insurance, AD&D
insurance and flexible spending account administration for the current programs.
Constar agrees to comply with Crown’s HIPAA Medical Privacy policy and to
maintain such compliance during the transition services period.

 
·
Constar will reimburse Crown for this administration service at the rate of 6%
of the total Constar medical, dental, vision and prescription claims paid during
each month. Constar will be responsible for funding all medical and prescription
claims, life insurance premiums, AD&D insurance premiums, short-term disability
payments and any applicable taxes on a weekly basis.

 
·
Constar is responsible for the cost of all of its current and future COBRA
participants, and Crown is responsible for the administration of COBRA, the cost
of such administrative services to be reimbursed as part of the 6%
administrative service rate.

 
·
Constar may extend the term of these services beyond December 31, 2003 for at
least six months upon 90 days notice to Crown in advance of the term’s
expiration.

 
4.    Other Services
 
a.  Purchasing
 
Crown will continue the purchasing functions of Constar for parts, services and
supplies for the transition period. Constar will pay Crown for 100% of the
services of one general buyer at a rate of $6,200 per month. Without limiting
the definition of parts, services and supplies, the purchasing function to be
continued under this agreement includes acquisition of packaging materials,
travel and phone services and administration of company cars as currently
provided, but it will not include acquisition services for resin, labels or
major capital equipment except to the extent necessary to execute purchase
orders and payables functions in the computer system.
 
Notwithstanding Sections 4.1 and 4.2 of the Transition Services Agreement, such
purchasing functions may be terminated by Constar upon 60 days written notice to
Crown.





--------------------------------------------------------------------------------

b.  Logistics
 
Crown will continue coordinating the traffic and freight activities of Constar
for the transition period. Constar will pay Crown for such services at a rate of
$22,916.67 per month.
 
Notwithstanding Sections 4.1 and 4.2 of the Transition Services Agreement, such
logistics services may be terminated by Constar upon 60 days written notice to
Crown.
 
c.  Packaging Materials
 
Both parties agree generally to segregate packaging materials (including
pallets, topframes and separator sheets) and maintain separate stocks of
packaging material. The initial inventory of packaging materials owned by
Constar shall be determined by a physical inventory on July 31, 2002 which shall
be documented by Constar, subject to agreement by Crown. That inventory shall
recognize that packaging materials on hand at customer locations served
exclusively by Constar or Crown will be deemed to belong to Constar or Crown
respectively. Packaging materials on hand at customer locations served jointly
by Constar and Crown, and those at Crown’s Preston, Maryland pallet repair
facility, shall be allocated as mutually agreed at the time of the physical
inventory on July 31, 2002. To assist in determining such allocations, Constar
shall cause its records of packaging materials on hand at customer locations,
and Crown shall cause its records of packaging materials on hand at Preston,
Maryland, to be documented and accurate on that date. Over time, Constar agrees
to mark its packaging materials to distinguish them from Crown’s in cases where
they are delivered into a customer location where Crown and Constar packaging
materials are co-mingled. Irrespective of whether packaging materials can be
distinguished by marks, Crown agrees to return packaging material to Constar
without fee, freight to be paid by Constar, upon presentation by Constar of
shipment and receiving documentation, net of a reasonable allowance for loss,
that evidence Constar-owned packaging materials to be in Crown’s possession.
 
Constar and Crown may agree from time to time to buy and sell packaging
materials each from the other.
 
Constar may continue to use the pallet repair services at Preston, Maryland on
the same terms as were in effect when Constar was a wholly owned subsidiary of
Crown. Crown shall keep good records of receipts, shipments, losses and services
rendered in association with its possession and handling of Constar’s packaging
materials. The fee for such service shall be determined in accordance with the
then-effective fee schedule for various sorting and repair services as they are
charged to Crown’s own plants except only that the fees charged to Constar shall
exclude allocation for inbound and outbound freight to Preston, Maryland, which
shall instead by payable at actual cost by Constar. Any changes in the fee
schedule shall be made with 60 days advance written notice to Constar .





--------------------------------------------------------------------------------

d.  Warehousing
 
Crown and Constar may agree from time to time to provide warehouse services for
each other. Separate agreements shall be made for each physical location where
such services are provided. Each such agreement shall be written and agreed by
both parties in mutually agreeable form, generally on terms and at fees that are
consistent with past practice, limited, however, to terms and fees that shall be
consistent with the then-current market local to each respective physical
location for such warehouse services.
 
e.  Plastic Recycling
 
Constar may continue from time to time to use the recycling services at Crown’s
Polkton, North Carolina facility on the same terms as were in effect immediately
prior to the Effective Date. Crown shall keep good records of receipts,
shipments, losses and services rendered in association with its possession and
handling of Constar’s resin materials. The fee for such service shall be
mutually agreed from time to time in the form of a written fee schedule for
various sorting and recycling services. Fees shall not exceed those paid by
third-party customers of the Crown recycling facility for like services under
similar terms and conditions. Fees charged to Constar shall exclude any
allocation for inbound and outbound freight to Polkton, North Carolina which
shall instead be payable at actual cost by Constar. Any changes in the fee
schedule shall be made with 30 days advance written notice to Constar. Constar
may from time to time, and on terms and at prices to be mutually agreed, sell to
Crown resin materials for use by Crown at the Polkton, North Carolina recycling
facility. Crown may from time to time and on terms and at prices to be mutually
agreed, sell to Constar resin materials produced by Crown at the Polkton, North
Carolina recycling facility.
 
Constar will provide Crown access to a Constar employee for managing Crown’s
Polkton facility for a transition period of three months following the date of
the Transition Services Agreement, which term may be extended by Crown for an
additional three months upon 30 days notice. During the term of the Constar
employee’s service, the employee will devote 50% of his time to managing Crown’s
Polkton facility and Crown will be responsible for 50% of the person’s
compensation during such period. The parties may mutually agree to extend
Crown’s access to the Constar employee beyond the six month period.
 
II.    EUROPE
 
A.
 
    General

 
1.    Executive Services
 
Crown will provide Constar access to [***] for managing the European PET
business for a transition period of three months following the date of the
Transition Services Agreement which term may be extended by Constar for an
additional three months upon 30 days notice. During the first three months,
[***] will devote 50% of his time to managing Constar’s European operations and
Constar shall be responsible for 50% of

--------------------------------------------------------------------------------

[***]  Confidential treatment requested





--------------------------------------------------------------------------------

 
his total annual compensation for such period, provided, however, that Crown and
Constar may mutually agree to increase his time percentage and Constar’s
responsibility for his proportionate compensation will increase accordingly for
the duration of this period. During the extension period, Constar will have the
option to use [***] for a minimum of 50% of his time, in which case Constar
would be responsible for 50% of his total compensation for such period; however,
Crown reserves the right to increase [***] devoted time up to 100%, in which
case Constar would be responsible for the proportionate percentage of his total
compensation. Crown will inform Constar of the allocation percentage 30 days
prior to any increase above 50%. Total monthly compensation for [***] will be
GBP 19,353 and is comprised of salary, bonus, social charges and company car
costs. In addition, Crown may provide access to additional European managers as
mutually agreed by the parties.
 
2.    Leased Cars
 
With respect to the cars currently leased by Crown under leasing arrangements
commingled with other Crown entities, Constar shall be entitled to continue to
participate in such lease programs for existing leases under the existing terms
of such leases and shall pay lessor directly in accordance with past practice.
The terms of any such leases shall continue through the termination of the
leases.
 
3.    Purchasing
 
Constar will pay Crown for ongoing purchasing support at the rate of Euros 3,458
per month, for up to 12 months or such earlier time as Constar takes over the
buying function and gives 90 days notice that Crown’s support is no longer
required. Support will be comprised of (i) an equivalent of 20% of a resin
buyer’s time in St. Ouen, France, (ii) 10% of an equipment buyer’s time in the
United Kingdom and (iii) 5% of a general buyer’s time in Belgium, it being
understood that full time shall mean 7.5 hours per day or 37.5 hours per week.
 
B.    Sherburn, U.K.
 
1.    Shared Service Center at Wantage
 
Crown shall provide the full time equivalent of 1.65 individual employees, it
being understood that “full time equivalent” does not necessarily mean that one
individual employee will be devoted to the service on a full time basis, but,
rather, that several employees may contribute to reach the total of 1.65 full
time equivalents. One full time equivalent shall mean 7.5 hours per day or 37.5
hours per week. The monthly cost will be GBP 6,600 for a term of 12 months
following the date of the Transition Services Agreement. The term may not be
extended, and no services will be provided after the term except by mutual
agreement.

--------------------------------------------------------------------------------

[***]  Confidential treatment requested



--------------------------------------------------------------------------------

 
2.    Information Technology
 
·
The cost for JDE licenses will be GBP 16,662 per month for 12 months following
the date of the Transition Services Agreement. Constar may not terminate this
service before the end of the 12 month period. The term may not be extended, and
no services will be provided after the term.

 
·
The cost for other services, including hardware and software maintenance,
bar-coding, payroll and IT support will be GBP 2,466 per month.

 
·
The existing charge per user for e-mail, remote access and internet access and
the Wide Area Network charge will be continued at the current rates based on
actual usage. By way of example, estimated costs (based on 2002 actual charges
in the 1st quarter) will be approximately GBP 2,100 per month. Such charges are
directly dependent on usage by Constar and will include the following:

 
—GBP 915 per month to British Telecommunications plc for frame relay (Wide Area
Network);
—GBP 11 per month per user to British Telecommunications plc for internet
access, currently 10 users;
—GBP 6 per month per email box, currently 81 email boxes;
—GBP 187 and GBP 29 per month to British Telecommunications plc for remote
access service, plus an additional charge at British Telecommunications plc’s
then-current rates based on the amount of time that users are connected through
this service; and
—GBP 300 per month for European Information Systems & Services.
 
·
 
Constar may not request or have made any revisions or new programming of current
information technology systems or software. All system specifications will
remain the same as on the date of execution of the Transition Services
Agreement.

 
C.    Didam, Netherlands
 
1     Shared Service Center in Antwerp
 
No ongoing support will be provided by Crown for Didam from the Antwerp Shared
Service Center.
 
2.    Information Technology
 
·
The cost for JDE/Avantis/Prism licenses and maintenance will be Euros 9,853 per
month for 12 months following the date of the Transition Services Agreement.
Constar may not terminate this service before the end of the 12 month period.
The term may not be extended, and no services will be provided after the term.

 
·
The monthly cost for other software licenses and maintenance (Optio, Netsoft,
TNG Unicenter, AS/400 OS) will be Euros 611 per month for 12 months.



--------------------------------------------------------------------------------

 
·
The monthly cost for other services, including hardware maintenance, disaster
recovery, data back-up and support will be Euros 8,632 per month.

 
·
The existing charge per user for e-mail, remote access and internet access and
the Wide Area Network charge will be continued at the current rates based on
actual usage. By way of example, estimated costs (based on 2002 actual charges
in the 1st quarter) will be approximately GBP 1,500 per month. Such charges are
directly dependent on usage by Constar and will include the following:

 
—GBP 1,030 per month to British Telecommunications plc for frame relay (Wide
Area Network);
—GBP 11 per month per user to British Telecommunications plc for internet
access, currently 6 users;
—GBP 3 per month per email box, currently 37 email boxes;
—GBP 300 per month for European Information Systems & Services; and
—GBP 5 per month for voicemail services.
 
·
Constar may not request or have made any revisions or new programming of current
information technology systems or software. All system specifications will
remain the same as on the date of execution of the Transition Services
Agreement.

 
D.    Izmir, Turkey
 
No transition services will be provided by Crown.